Mr. Justice Robb
delivered the opinion of the Court:
This is an action by Emil Axman, tbe husband of tbe plaintiff in tbe preceding case, for damages occasioned by tbe alleged breaking and entering of plaintiff’s dwelling bouse by agents of tbe' defendant, tbe Washington Gaslight Company. Plea tbe *163general issue. The facts have been stated in the preceding case.
The jury, at the request of the defendant and over the objection of the plaintiff, were instructed that they might consider, in mitigation of damages, said _ contract between the plaintiff and the defendant, and further that, after defendant’s agents had broken into the plaintiff’s premises, “he recognized the right of such agent or agents to enter the premises.” This instruction was erroneous. The contract, as we have said in the preceding case, afforded no justification whatever for the breaking and entering. It contemplated a regular entry at a reasonable time, nothing more. Nor did the plaintiff, after he found the defendant’s agents in his home, waive his right of action for the tort committed in effecting an entrance , by permitting them to examine the meter. His conduct was that of an honest man, and did not constitute any recognition of defendant’s right to break into his house, or enter it in an irregular way. The suit is not because of what was done after plaintiff’s act in permitting defendant’s inspectors to examine the meter, but rather for the preceding trespass.
It was also error to permit the jury, in mitigation of damages, to consider the fact, if they found it to be a fact, “that the plaintiff and his wife acted in a suspicious manner,” leading the defendant’s agents to believe that the plaintiff had tampered with his gas meter. As stated in the preceding case, such acts, even assuming their existence, afforded no justification for a trespass.
Judgment reversed, with costs, and cause remanded.

Reversed and remanded.